JUDGMENT
PER CURIAM
Norris G. Holder’s motion for authorization to file a second or successive motion under 28 U.S.C. § 2255 based on Johnson v. United States, — U.S. —, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), and Welch v. United States, — U.S. —, 136 S.Ct. 1257, 194 L.Ed.2d 387 (2016), has been considered by the court and is denied, because bank robbery in violation of 18 U.S.C. § 2113(a) and (e) is a “crime of violence” under 18 U.S.C. § 924(c)(3)(A). See United States v. Boman, 810 F.3d 534, 543 (8th Cir. 2016) (holding that the crime of federal robbery under 18 U.S.C. § 2111, which must be committed “by force and violence, or by intimidation,” “ha[s] as an element the ‘attempted use, or threatened use of physical force against the person of another’ ”); In re Hines, 824 F.3d 1334, 1336-37 (11th Cir.2016) (“[A] conviction for armed bank robbery clearly meets the requirement ... to include as an element, ‘the use, attempted use, or threatened use of physical force against the person or property of another.”); United States v. McNeal, 818 F.3d 141, 152-53 (4th Cir. 2016) (holding that “armed bank robbery is unquestionably a crime of violence, because it ‘has as an element the use, attempted use, or threatened use of physical force,’ ” and observing that “[o]ur sister circuits have uniformly ruled that other federal crimes involving takings ‘by force and violence, or by intimidation,’ have as an element the use, attempted use, or threatened use of physical force.”).